Citation Nr: 1411799	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic, recurrent urticaria.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to an initial compensable rating for internal and external hemorrhoids.


REPRESENTATION

Veteran represented by:	Michael Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1993 to November 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By rating decision in July 2013, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for urticaria to 10 percent, effective November 6, 2007, the date after her discharge from service.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

The Veteran testified at a Board hearing held in Washington, D.C., before the undersigned Veterans Law Judge in January 2014.  A copy of the hearing transcript has been associated with the record.  At the hearing, the record was held open for 30 days until February 13, 2014 so that the Veteran could submit additional evidence.

The Veteran submitted additional evidence at the Board hearing along with a waiver of RO consideration of this evidence.  Subsequently, the Veteran submitted further evidence in February 2013 again with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  In pertinent part, the documents in Virtual VA includes the January 2014 Board hearing transcript as well as the Veteran's VA treatment records, which were considered by the RO in the July 2013 supplemental statement of the case.  The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the records in the Veteran's VBMS file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to initial higher ratings for left knee degenerative joint disease and hemorrhoids are addressed in the REMAND portion of the decision below and to the VA RO.


FINDING OF FACT

Since the date after the Veteran's discharge from active duty, November 6, 2007, her urticaria has been manifested by recurrent debilitating episodes occurring at least four times during the past 12 months and requiring intermittent systemic immunosuppressive therapy for control, but has not been productive of recurrent debilitating episodes at least four times during the past 12 months despite continuous immunosuppressive therapy. 


CONCLUSION OF LAW

Effective November 6, 2007, the criteria for the assignment of an initial 30 percent rating, but no higher, for chronic, recurrent urticaria have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7825 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection for which she received notice in October 2007.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment records as well as VA examination reports.  Further, the Veteran's Virtual VA records includes VA treatment records dated to July 2013 from the VA Medical Center (VAMC) in Washington, D.C., VA treatment records dated to January 2012 from the Shepard City, West Virginia, VAMC and March to May 2008 VA treatment records from the Baltimore, Maryland, VAMC.  Moreover, the Veteran's statements and Board hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified with respect to the issue decided herein.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded VA examinations in November 2007 and May 2013 to evaluate the severity of her service-connected urticaria.  The Board finds that the VA examinations are adequate because, as discussed below, they were  based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that her symptoms have materially worsened since the most recent May 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Importantly, as discussed further below, there has been no competent medical evidence nor has the Veteran reported that she has been on continuous immunosuppressive therapy to warrant a higher rating than has been awarded herein.  The Board accordingly finds no reason to remand for further examination. 

Additionally, in January 2014, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing, the Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the functional impact the Veteran's urticaria disability has on her daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  In this regard, the Veteran testified that all of her treatment is through VA and such records have previously been associated with the record.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim herein decided based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The present appeal involves the Veteran's claim that the severity of her urticaria warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The RO has rated the Veteran's urticaria as 10 percent disabling under Diagnostic Code 7825.  Under this code, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.  A maximum schedular 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.

While still in service, the Veteran was treated by a private physician in August 2007.  The Veteran reported a history of skin rash since March 2007.  The impression was chronic urticaria and the Veterans was initially given prednisone tables in tapering dose for controlling symptoms and an antihistamine.  

Prior to her discharge from service, the Veteran was afforded a VA examination in November 2007.  The Veteran reported episodic utricaria mostly on her trunk, buttocks, and thighs.  The urticaria disappeared spontaneously.  Treatment was hydroxyzine and zantac daily.  She stated that her skin disorder was much less with these medications.  The pruritis was nonseasonal as it was present throughout the year.  Functional impairment with severe pruritis interrupted her concentration at home and work.  On examination, there were no active urticaria lesions.  The Veteran pointed to three excoriations on the periumbilical area which were less than 1 cm in diameter, healing, no drainage.  The diagnosis was chronic urticaria, controlled with medications.  

VA treatment records observed that, in May 2008, the Veteran complained of urticaria with pressure.  It was controlled with antihistamines, but she had run out.  Follow up records document treatment for urticaria with various medications, including Ranitidine, Cetirizine, and Lidex ointment.  Importantly, a March 2013 record observed that the Veteran reported that she broke out in hives with just scratching and she was on hydroxyzine.  

The Veteran was afforded another VA examination in May 2013.  The Veteran reported that every time she scratches, she breaks out in hives.  The examiner observed that the Veteran was on systemic corticosteroids or other immunosuppressive medications, specifically fluocinonide, for six weeks or more, but not constant in the past 12 months.  It was also noted that the Veteran was on constant or near constant antihistamines, specifically ranitidine HCL, Cetirizine HCI, and Hydroxyzine.  The examiner found that the Veteran did have at least four or more debilitating episodes in the past 12 months where she broke out in hives that covered her face and arms.  She was unable to work while on Hydroxyzine medication.  However, she responded to treatment with antihistamine.  It was specifically not found that these breakouts occurred despite ongoing immunosuppressive therapy.  The examiner found that the disability did not impact the Veteran's ability to work.  There was no change in the previous diagnosis of urticaria, and it was noted that the Veteran's condition was active. 

At the Board hearing, the Veteran testified that she had reoccurring debilitating episodes to occur several times, a couple times per month.  She has been on continuous treatment.  She reported that she had missed a lot of work due to breaking out in hives.  She also reported that it was embarrassing to go out with friends and that it affected her personal life and interaction with her partner.  The Veteran also indicated that her symptomatology has been consistent since her discharge from service.  However, at no point, did she testify that she was on continuous immunosuppressive medications.  

In support of her claim, the Veteran also submitted a January 2014 statement from her partner, which also reported continuous flare-ups of hives and debilitating episodes.  

Therefore, based on the evidence of record, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that an initial 30 percent rating is warranted for the Veteran's service-connected urticaria under Diagnostic Code 7825.  38 C.F.R.  § 4.118, Diagnostic Code 7825.  The May 2013 VA examination clearly found that the Veteran had four or more debilitating episodes in the past 12 months and been on a immunosuppressive medication for at least six weeks, which is the criteria for a 30 percent rating under this code.  Moreover, given the Veteran's competent testimony concerning the symptomatology of her disability throughout the course of the appeal as well as the VA treatment records documenting ongoing treatment for her hives, the Board finds that the Veteran's urticaria has been consistent throughout the course of the appeal and, in turn, the 30 percent rating is warranted back to the Veteran's date after discharge, November 6, 2007.  See Fenderson, cited above.   

Nevertheless, the Veteran has not been shown to have recurrent debilitating episodes of urticaria that are not responsive to continuous immunosuppressive therapy.  As such, a maximum 60 percent rating is not warranted.  In this regard, the May 2013 VA examiner specifically indicated that the Veteran had not been on constant immunosuppressive therapy and there was no finding that the Veteran's debilitating episodes occurred despite ongoing immunosuppressive therapy.  Moreover, the Veteran has never asserted that she has been on constant immunosuppressive therapy.  Accordingly, as neither the use of continuous immunosuppressive therapy, nor the presence of debilitating episodes despite ongoing immunosuppressive therapy has been shown throughout the course of the appeal, the preponderance of the evidence is against a maximum 60 percent rating under Diagnostic Code 7825.  38 C.F.R. § 4.118, Diagnostic Code 7825. 

The Board observes that the Veteran has submitted pictures documenting hives covering her thighs, arms, and back.  As such, the Board has considered whether the Veteran's urticaria should be rated under any other Diagnostic Code, including Diagnostic Code 7806, which provides a rating based on the affected surface area of skin and the treatment undergone by the Veteran.  However, the Board finds that Diagnostic Code 7806, while applicable to other types of skin conditions, is not applicable to the Veteran's urticaria.  Diagnostic Code 7825 specifically applies to urticaria and, unlike a number of other codes for rating the skin, does not include an instruction indicating that it is appropriate to consider an alternative rating under Diagnostic Code 7806.  In sum, given the nature of the Veteran's urticaria, the disability is more appropriately rated under Diagnostic Code 7825.  

The Board has carefully reviewed and considered the Veteran's and her partner's statements regarding the severity of her urticaria.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and her partner are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's and her partner's statements concerning her symptoms when assigning the current 30 percent rating, effective the date after her discharge from active duty.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected urticaria; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected urticaria with the established criteria found in the rating schedule.  The Board finds that the Veteran's urticaria symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 30 percent rating contemplates the Veteran's recurrent debilitating episodes as well as the need to take continuous antihistamines as well intermittent immunosuppressive therapy for control.  There are no additional symptoms of her urticaria that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that her service-connected urticaria renders her unemployable.  Moreover, at the Board hearing, the Veteran clearly reported that she was still employed.  Accordingly, there is no need for further analysis with respect to this matter.  

In conclusion, an initial 30 percent rating, but no higher, is warranted for the Veteran's service-connected urticaria, effective November 6, 2007.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Effective November 6, 2007, an initial 30 percent disability rating, but no higher, for chronic, recurrent urticaria is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

A review of the record indicates that further development is necessary with respect to the remaining issues on appeal. 

In this regard, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of her service-connected left knee degenerative joint disease and hemorrhoids.  The Veteran was last afforded VA examinations in May 2013 with respect to these issues.  However, at the Board hearing, the Veteran testified that the examinations were inadequate as they did not fully address all of her symptoms.  

In particular, with respect to the left knee, the Veteran testified that, although the VA examiner found no instability or subluxation, she has to wear a brace eight hours a day because her knee gives out.  In support of her contention, she has submitted December 2013 private treatment records from Fairfax Family Practice that document findings of lateral subluxation and the recommendation to wear a patellar brace with lateral buttress.  

With respect to her hemorrhoids, the Veteran reported anal pain, bleeding, leakage, and uncomfortable bowel movements.  Nevertheless, the May 2013 VA examiner described the hemorrhoids as mild or moderate and did not address her reported symptoms of bleeding and leakage.  At the Board hearing, the Veteran reported that the she had persistent bleeding and daily fecal leakage.  The Veteran further indicated that, at the examination, the examiner had indicated that her hemorrhoid was large so she was surprised that, in the examination report, the examiner reported that it was mild or moderate.  She also reported interference with work.  In support of this contention, she submitted leave statements showing the amount of time she had missed from work.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, given the reasons set forth above, the Veteran should be afforded additional VA examinations to address the severity of these disabilities. 

Additionally, as noted above, the claims file includes treatment records dated in December 2013 with respect to the left knee from Fairfax Family Practice.  However, at the Board hearing, the Veteran indicated that she had been receiving ongoing treatment from this facility.  Moreover, a January 2010 VA treatment record noted that the Veteran was receiving private treatment for her hemorrhoids.  As such, to ensure that the record is complete, the RO should contact the Veteran to determine whether there are any additional, relevant private or VA treatment records and obtain any necessary authorizations for such records, to specifically include all treatment records not currently of record from Fairfax Family Practice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to determine whether there are any additional, relevant private or VA treatment records relevant to her left knee and hemorrhoid disabilities, and obtain any necessary authorizations for such records, to specifically include all treatment records not currently of record from Fairfax Family Practice.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the RO should attempt to obtain any identified records.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

2.  After all outstanding records have been associated with the record, arrange for the Veteran to undergo VA orthopedic examination to assess the severity her service-connected left knee disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  In doing so, the examiner should address the Veteran's need to wear a brace daily.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  If the examiner does not find any evidence of lateral instability or recurrent subluxation, the examiner should reconcile this finding with the private treatment records documenting subluxation and the Veteran's testimony concerning wearing a brace daily.  

The examiner must provide a rationale for any opinion proffered.

3.  After all outstanding records have been associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination to assess the severity her  service-connected hemorrhoids.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's hemorrhoids.  Specifically, the examiner should indicate whether she has hemorrhoids and, if so, whether they are mild or moderate, or large or thrombotic, irreducible, with excessive redundant tissue and frequent recurrences of hemorrhoids.  The examiner should also indicate whether the Veteran has hemorrhoids with persistent bleeding with secondary anemia or fissures.  In proffering the opinion, the examiner should specifically address the April 2009 report of anal fissure.  Moreover, the examiner should also address the severity of the Veteran's reported anal leakage in association with her hemorrhoids.  

The examiner must provide a rationale for any opinion proffered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


